REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 12/3/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art is US 20140307192 of Stahl et al.

Regarding Claim 1, Stahl teaches a transmittance-variable element comprising two substrates each comprising an electrode; an electrophoresis layer provided 

But Stahl does not teach that wherein each of said sub-wiring groups (g) is allocated to a respective plurality of wiring lines (w), and wherein an electrical signal applied to each sub-wiring group is independently controlled for transmittance variations.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a transmittance-variable element comprising:
wherein each of said sub-wiring groups (g) is allocated to a respective plurality of wiring lines (w), and wherein an electrical signal applied to each sub-wiring group is independently controlled for transmittance variations,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-20 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872